Electronically Filed
                                                    Intermediate Court of Appeals
                                                    20090
                                                    29-JUN-2011
                                                    08:35 AM



                                    NO. 20090

               IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   STATE OF HAWAI#I, Plaintiff-Appellee,

                                       vs.

                     WILLIE JONES, Defendant-Appellant.


                    APPEAL FROM THE FIRST CIRCUIT COURT
                             (CR. NO. 95-1384)

                                   ORDER
                       (By: Duffy, J. for the court1)

              Upon consideration of the motion for reconsideration of

the June 14, 2011 order dismissing the June 6, 2011 “Motion for

Facts and Conclusions of Law,”

              IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

              DATED:    Honolulu, Hawai#i, June 29, 2011.

                                      FOR THE COURT:

                                      /s/ James E. Duffy, Jr.

                                      Associate Justice




      1
          Considered by: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna,
JJ.